DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                                                                        NO. 12-07-00234-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
SOUTH RAINS WATER      §                      APPEAL
FROM THE 354TH
SUPPLY
CORPORATION,
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
CITY
OF EMORY,
APPELLEE   §                      RAINS
COUNTY, TEXAS
                                                                                                    
                                                       
MEMORANDUM
OPINION
PER
CURIAM
            Appellant South Rains Water Supply Corporation has filed
a motion to dismiss this appeal.  In its
motion, South Rains states that the parties have resolved all issues presented
by the appeal.  Appellee City of Emory
has certified that it does not oppose the granting of the motion to
dismiss.  Because South Rains has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
            Opinion delivered April 30, 2008.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
(PUBLISH)